Case 15-23309-JAD      Doc 84    Filed 12/05/20 Entered 12/05/20 09:50:27             Desc Main
                                 Document     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE Peter M. Kranack                             BANKRUPTCY NO. 15-23309-JAD

              Debtor                               CHAPTER NO. 13

Peter M. Kranack
             Movant                              DOCKET NO.
v.
U.S. Bank Trust National Association, as trustee
for CVP III Nortgage Loan Trust II
             Respondent


                       DEBTOR’S MOTION
FOR PRODUCTION OF COMPLETE LOAN HISTORY AND MORTGAGE PAYOFF

   1. Debtor incorporates by reference all of the averments in Trustee’s Motion For

      Determining Mortgage Creditor Has Been Paid Per Plan And To Confirm Debtor

      Resumption Of Payments (hereinafter “Trustee’s Motion”). Document 80

   2. Debtor incorporates by reference all of the averments in Debtor’s Response To Trustee’s

      Motion For Determining Mortgage Creditor Has Been Paid Per Plan And To Confirm

      Debtor Resumption Of Payments (hereinafter “Debtor’s Response”). Document 82

   3. By letter dated October 8, 2020 Debtor sent a qualified written request to Fay Servicing,

      P.O. Box 814609, Dallas, TX 75381-4609. Said address was contained in the Notice of

      Creditor Change of Address filed in the case. Document 75.

   4. Said letter was received by Fay Servicing on October 15, 2020.

   5. By letter dated October 16, 2020 Fay Servicing acknowledged receipt and indicated a

      response would be provided in 30 business days.

   6. As of December 4, 2020 Debtor has not received a response from Fay Servicing.

   7. As noted in Debtor’s Response, paragraph 5, the Debtor entered into a Loan

      Modification Agreement from Selene Finance dated 01/09/2013 which provided for a

      Maturity Date of December 1, 2019.
Case 15-23309-JAD      Doc 84    Filed 12/05/20 Entered 12/05/20 09:50:27           Desc Main
                                 Document     Page 2 of 2



   8. A complete loan history is necessary for determining whether Respondent has been paid

      in full.

   9. If the Respondent has not been paid in full, then a mortgage payoff statement is also

      necessary, so that Debtor can arrange for payment of the balance post-plan completion.



      Wherefore, the Debtor respectfully requests that the Court enter an Order directing the

      Respondent to provide a complete loan history and a mortgage payoff statement.



      Date: December 4, 2020                       /s/ Robert S. Shreve
                                                   Akman & Associates, LLC
                                                   345 Southpointe Boulevard, Suite 100
                                                   Canonsburg, PA 15317
                                                   (724) 514-1001, ext. 513
                                                   rsshreve@akmanlegal.com
